 



EXHIBIT 10.3





 

AMENDMENT

TO THE $800,000 PROMISSORY NOTE DATED APRIL 26, 2013

 

 

The parties agree that the $800,000 Promissory Note dated April 26, 2013 by and
between Advaxis, Inc. and JMJ Financial (the “Note”) is hereby amended as
follows:

 

1.Future Financings. Section 6 of the Note shall be amended and replaced with
the following:

 

“6.        Repayment. If the Borrower completes a public offering of $5,000,000
or more, the Lender shall have the right, at its election, to have the Borrower
repay this Note, in whole or in part, in an amount equal to 125% of the sum of
the funded principal amount being repaid plus all accrued and unpaid interest,
liquidated damages, fees, and other amounts due on such principal amount.”

 

 

ALL OTHER TERMS AND CONDITIONS OF THE $800,000 PROMISSORY NOTE REMAIN IN FULL
FORCE AND EFFECT.

 

Please indicate acceptance and approval of this amendment dated September 4,
2013 by signing below:

 

 

 



/s/ DANIEL J. O’CONNOR     Daniel J. O’Connor   JMJ Financial   Advaxis, Inc.  
Its Principal   Chief Executive Officer                               /s/ MARK
ROSENBLUM       Mark Rosenblum       Advaxis, Inc.       Chief Financial Officer
     



 



 

